COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-07-096-CV
 
 
IN RE ANTONIO SUAREZ                                                         RELATOR
 
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                     CORRECTED
MEMORANDUM OPINION[1]
                                              ------------
The
court has considered relator's petition for writ of habeas corpus and motion
for temporary relief and is of the opinion that relief should be denied.  Accordingly, relator's petition for writ of
habeas corpus and motion for temporary relief are denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL B: 
DAUPHINOT, HOLMAN, and MCCOY, JJ.
 
DELIVERED: 
March 22, 2007




    [1]See
Tex. R. App. P. 47.4.